DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 – 18 are objected to because of the following informalities:
Claim 1 recites the limitation "the domain name system container image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one domain name system container image” or “a second at least one domain name system container image”;
Claim 1 recites the limitation "at least one domain name system container image" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one domain name system container image” or “a second at least one domain name system container image”;

Claim 1 recites the limitation "the domain name system server infrastructure" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the domain name system infrastructure” or “a domain name system server infrastructure”;
Claim 9 recites the limitation "the domain name system server infrastructure" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the domain name system infrastructure” or “the domain name system server infrastructure”;

Claim 11 recites the limitation "the domain name system container instance" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “one of the at least one domain name system container instance”;
Claim 13 recites the limitation "a domain name system container instance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “one of the at least one domain name system container instance”;

Claim 17 recites the limitation "the at least one signed domain name system information" in lines 9 – 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one item of signed domain name system information” or “at least one signed domain name system information”;
Claim 18 recites the limitation "the at least one signed domain name system information" in lines 9 – 10.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the at least one item of signed domain name system information” or “at least one signed domain name system information”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17 and 18 are rejected under 35 USC 101.

Claim 17 reads on a computer program per se, since the program in claim 17 is configured to be loaded into a memory device of a computing unit.

Claim 18 is rejected under 35 USC 101 because per the computer-readable medium reads on a carrier wave.
Since there is no guidance in the specification regarding carrier waves and/or signals, it is assumed that the computer-readable medium in claim 18 can be a carrier wave, and therefore unpatentable under 35 USC 101.


For future email communications (including interview agendas), Applicant should file the appropriate PTO form (PTO/SB/439) or file an air interview request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/